Citation Nr: 1452974	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 464	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Home Loan Eligibility Center in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel











INTRODUCTION

The Veteran served on active duty from July 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision by the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that documents pertinent to the Veteran's claim are missing from the temporary claims file, including the February 2012 decision denying the Veteran's original claim for entitlement to VA home loan benefits, which the AOJ cited to in the May 2012 statement of the case, a VA Form 26-1880, Request for Determination of Eligibility and Available Loan Guaranty Entitlement apparently received by VA on February 17, 2012, and copies of any notice letter that was provided to the Veteran in connection with this claim.  Upon remand, the AOJ must locate and associate the missing documents with the claims file.

Additionally, the Veteran's service personnel records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Locate all documents that are missing from the claim file, including the 2012 decision, copies of any notice letter that was provided to the Veteran in connection with this claim, and the VA Form 26-1880, Request for Determination of Eligibility and Available Loan Guaranty Entitlement, received by VA on February 17, 2012, and re-associate them with the claim file.  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and placed in the claims file.

2.  Obtain the Veteran's service personnel records.

3.  After completion of the above development, re-adjudicate the claim.  If the determination remains less than fully favorable to the Veteran, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

